Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-3-2008

Christ v. Vora
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3541




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Christ v. Vora" (2008). 2008 Decisions. Paper 416.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/416


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-3541
                                      ___________

                                    SGT. B. CHRIST

                                            v.

                               DR. CHANDAN S. VORA,
                                                Appellant

                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                          D.C. Civil Action No. 07-cv-0177
                            (Honorable Gustave Diamond)
                     ____________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 24, 2008

      Before: SCIRICA, Chief Judge, HARDIMAN and COWEN, Circuit Judges

                                 (Filed: October 3, 2008)
                                      ___________

                              OPINION OF THE COURT
                                   ___________

PER CURIAM.

      Dr. Chandan S. Vora appeals pro se the orders of the United States District Court

for the Western District of Pennsylvania (i) dismissing pursuant to 28 U.S.C. §

1915(e)(2)(B) her “petition for removal” of police citations/summonses and trial notices
for summary offenses and (ii) denying her motion to vacate. We have jurisdiction over

this appeal under 28 U.S.C. § 1291. We will affirm.

       In July 2007, Dr. Chandan Vora filed a “petition for removal” seeking to remove a

police citation and related summons charging Vora with disorderly conduct, and trial

notices in a summary case involving three traffic citations and one citation for scattering

rubbish. She claimed that Sergeant B. Christ, of the City of Johnstown Police

Department, and other city officials discriminated against her on account of her religious

and ethnic background by issuing allegedly baseless and unconstitutional citations for

summary offenses and traffic violations. By order entered July 23, 2007, the District

Court dismissed the action. The District Court concluded that the removal petition sought

to attack state proceedings over which it had no jurisdiction and that the petition

otherwise failed to state a claim. Vora filed a “motion for injunction,” which the District

Court construed as a motion to vacate and denied. This timely appeal followed.

       Upon thorough review of Vora’s District Court pleadings, notice of appeal, and

informal brief, we conclude that the District Court correctly dismissed her removal

petition for lack of jurisdiction and correctly denied her motion to vacate. As she has

done before, Vora petitioned for removal under the civil rights removal statute, 28 U.S.C.

§ 1443. This time, she alleges that Sergeant Christ trumped up charges against her. The

civil rights removal statute applies only to the removal of state court proceedings. Id.;

See also 28 U.S.C. § 1447(a). Here, the citations, summons, and trial notices pertain to



                                              2
summary proceedings before a district justice; they are not state court criminal

proceedings. Assuming arguendo that the civil rights removal statute applies to Vora’s

proceedings before a district justice, her rambling, generalized, and unsupported

allegations do not meet the specific criterion for § 1443 removal. See City of Greenwood

v. Peacock, 384 U.S. 808, 827 (1966); Ronan v. Stone, 396 F.2d 502, 503 (1 st Cir. 1968).

       For the foregoing reasons, we will affirm the District Court’s judgment.




                                             3